Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-11, 13-15, 18, and 20-24 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on December 16, 2021, in response to the office action mailed on September 17, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a first device including a housing arranged to hold a second device; receiving, using an audio sensor located in the housing, an audio signal from a physical setting characterizing a user environment; obtaining from the second device, via a local communication device located in the housing, data related to input components and output components of the second device and a user of the second device; validating the input components and the output components on the second device and authorizing the user of the second device based on the data; determining whether at least the audio signal includes a sound pattern that satisfies one or more criteria upon validating the input components of the second device; and transmitting, through the local communication device, a notification to the output components of the second device indicating that the sound pattern has been detected upon validating the output components of the second device and authorizing the user of the second device.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach ***:
U.S. PATENT NUMBERS:
2008/0178282 A1
2012/0246739 A1 – [FIG. 1]
2012/0254987 A1 – relationship between devices 102 and 103 [FIG. 1]
2015/0135270 A1 – [FIG. 2]
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        February 11, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181